—Determination of respondent Motor Vehicles Commissioner dated February 3, 1999, finding petitioner in violation of Vehicle and Traffic Law § 1180 (d), unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, J.], entered June 30, 1999) dismissed, without costs.
Respondent’s findings that it was petitioner, and not his brother, who exceeded the speed limit are supported by substantial evidence. No basis exists to disturb respondent’s credibility findings (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). To the extent petitioner seeks additional relief pertaining to unrelated summonses, his requests are not properly before this Court. Concur — Sullivan, J. P., Nardelli, Rubin, Andrias and Friedman, JJ.